Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Jeffrey Wilford on 02/28/22.

The application has been amended as follows: 
Claim 1: A method comprising: 
advancing a flange member of the apparatus in a radially constricted configuration through an opening of a heart wall, the flange member including a retaining element defining a tubular body defining a proximal end and extending proximally out of the heart through the opening, the flange member being configured to transition to a radially expanded configuration after passage through the opening of the heart wall, the flange member further defining an annular pocket including a flexible annular washer disposed therein, the flexible annular washer including a ring-shaped polymeric member with a 

advancing the inlet element through the opening of the heart wall and through the flange member to a position beyond the annular pocket and mounting the inlet element of the blood pump to the heart to prevent heart tissue from entering the inlet element; 
tearing the tubular body into strips and folding the strips outwardly from the tubular body, 
the tubular body being perforated to allow for tearing and including a flexible layer of material between the strips and the flange member, the flexible layer of material having a height greater than a thickness of the heart wall and an entirety of the flexible layer of material configured to prevent seepage of blood from the heart into an interior of the retaining element; and 
connecting the strips to an exterior surface of the heart wall, the strips being configured to promote cardiac tissue ingrowth.
Claim 14: A method comprising: 
advancing a flange member of the apparatus in a radially constricted configuration through an opening of a heart wall, the flange member including a retaining element defining a tubular body defining a proximal end and extending proximally out of the heart through the opening, the flange member being configured to transition to a radially expanded configuration after passage through the opening of the heart wall, the flange member further defining an annular pocket sized to receive a flexible annular washer therein, the flexible annular washer including a ring-shaped polymeric member with a 
positioning the flexible annular washer within the annular pocket; 
folding the portion of the tubular body that projects distally beyond the annular pocket proximally within the tubular body to cover an inner edge of the flexible annular washer; 
coupling the folded portion of the tubular body to an inner portion of the tubular body to retain the flexible annular washer within the annular pocket; 
positioning the flange member and the retaining element to overlie an interior surface of the heart wall surrounding the opening; 
advancing an inlet element of a blood pump through the opening of the heart wall and through the flange member to a position beyond the annular pocket and mounting the inlet element of the blood pump to the heart to prevent heart tissue from entering the inlet element; 
tearing the tubular body into strips and folding the strips outwardly from the tubular body, 
the tubular body being perforated to allow for tearing and including a flexible layer of material between the strips and the flange member, the flexible layer of material having a height greater than a thickness of the heart wall and configured to prevent seepage of blood from the heart into an interior of the retaining element; and 
connecting the strips to an exterior surface of the heart wall, the strips being configured to promote cardiac tissue ingrowth.

Claim 16: The method of Claim 15, wherein the 
Claim 17: The method of Claim 1, wherein the ring-shaped polymeric member has a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/23/22